Title: To John Adams from John Lathrop, 27 December 1797
From: Lathrop, John
To: Adams, John



Much Hond Sir,
Boston 27 Decemr 1797

Your very obliging favour of the 4th I recieved, together with the late professor Luzac’s very learned and elegant Oration concerning citizen Socrates. As it is read with great pleasure by those members of the Academy who have had an opportunity to see it, we have a desire to know why that great man left the chair of Rector Magnificent, and whether he now sustains any relation to the university.
The elegiack part of the Oration which has respect to the learned Nieulandius is extremely interesting. We wish to know the Circumstances of his exit.—
I have made known to a number of your friends in Boston, your obliging remembrance of them, for which they beg you to accept their thanks. It is with us a time of general health; and I have the pleasure to inform you, that the friends of government and order among us “keep up good spirits.”
The late awful exertion of force, in opposition to every principle of a free government, in the pretended Republik of France, has had a considerable effect on those among us, who have been foulish enough to prefer the interest of that distracted Nation to the welfare of our own Country.
That extraordinary measure affords conviction that while the leading men in France are talking loudly about Liberty, and the equal rights of men, they exercise the most dispatick rule: From a conviction of this truth, Several who had been extremely erronious in principle & practice are hopefully converted.
There is an impatience to hear from our Envoys at Paris; but with the impatience, there is a good degree of Resignation.—Should the french be disposed to treat America as we ought to be treated, and pay a proper regard to our rights, we shall rejoice: there certainly is no wish to enter into War. But should they continue their depredations on our commerce, & hold a Language towards us, inconsistent with the high Sense which we have of our Liberty and Independence, if I may judge from what I hear, the people in this part of the Union, were never better prepared, in their minds, for self defence.
Although much property might have been Saved, had suitable measures been adopted a year ago, the atrocities of the french government, and their continued depredations on the commerce of this Country, have prepared americans for measures, which many could not be persuaded to adopt the last year.—To use Sacred language, I believe we may say, the house of David is growing stronger and stronger, while the house of Saul is growing weaker and weaker.—
That Congress may have a happy session,—that Health and tranquility may attend you and yours, is the Sincere and constant wish of /  Sir /  Your most obedt & most humbl ser.

John Lathrop